Citation Nr: 0906839	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-12 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for right shoulder 
impingement, rated as 20 percent disabling effective from 
April 30, 2003; 30 percent disabling effective from February 
1, 2006; and 40 percent disabling effective from April 23, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to 
September 1979.  The Veteran also had a subsequent period of 
unverified service in a reserve component.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Seattle, Washington which denied the Veteran's claim for a 
rating in excess of 10 percent for his right shoulder 
bursitis.  

Thereafter, a March 2004 decision both recharacterized the 
Veteran's right shoulder bursitis as right shoulder 
impingement and granted a 20 percent rating for this 
disability effective from April 30, 2003.  An August 2006 
decision granted the Veteran a 30 percent rating for his 
right shoulder impingement effective from February 1, 2006.  
In January 2007, the Veteran testified at a videoconference 
hearing before the undersigned.  In March 2007, the Board 
remanded the appeal for additional development.  In a May 
2008 rating decision, the Veteran was granted a 40 percent 
rating effective from April 23, 2008, for his right shoulder 
impingement.  

A review of the claims files shows that the veteran, via the 
opinions provided by the April 2008 VA examiner, raised an 
application to reopen a claim of entitlement to service 
connection for a left shoulder disability.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 



FINDINGS OF FACT

1.  From April 30, 2003, to August 7, 2005, the preponderance 
of the competent and credible evidence shows that the motion 
of the Veteran's right arm was limited to no more than 
shoulder level even taking into account his complaints of 
pain.

2.  Effective August 8, 2005, the preponderance of the 
competent and credible evidence shows the motion of the 
Veteran's right arm was limited to midway between side and 
shoulder level taking into account his complaints of pain.

3.  From August 8, 2005, to April 22, 2008, the preponderance 
of the competent and credible evidence shows that the motion 
of the Veteran's right arm was limited to no more than midway 
between his side and shoulder level even taking into account 
his complaints of pain. 

4.  From April 23, 2008, the preponderance of the competent 
and credible evidence does not show that the right shoulder 
impingement is manifested by ankylosis or impairment of the 
humerus, clavicle, or scapula.

5.  From April 30, 2003, the preponderance of the competent 
and credible evidence does not show that right shoulder 
impingement is manifested by adverse neurological 
symptomatology.


CONCLUSIONS OF LAW

1.  From April 30, 2003, to August 7, 2005, the criteria for 
a rating in excess of 20 percent for right shoulder 
impingement were not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Code 5201 (2008).

2.  Effective from August 8, 2005, the criteria for a 30 
percent rating for right shoulder impingement have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.71a, Diagnostic Code 5201 (2008).

3.  From August 8, 2005, to April 22, 2008, the criteria for 
a rating in excess of 30 percent for right shoulder 
impingement were not met. 38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Code 5201 (2008).

4.  From April 23, 2008, the criteria for a rating in excess 
of 40 percent for right shoulder impingement have not been 
met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The claimant must 
also be notified of what specific evidence he is to provide 
and what evidence VA will attempt to obtain.  VA thirdly has 
a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record and, in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A.

The United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
determined that in increased rating claims, as is the case 
here, VA's duty to notify specifically includes:  (1) 
notification that the claimant must provide (or ask the 
Secretary to obtain), medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) at least general notice of any specific 
measurement or testing requirements needed for an increased 
rating if the Diagnostic Code contains rating criteria that 
would not be satisfied by demonstrating only a general 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life; (3) notification that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) notification of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.

Next, the Board notes that the Veteran was not provided with 
adequate VCAA notice that fulfills the provisions of 
38 U.S.C.A. § 5103(a) as defined by the Court in Vazquez-
Flores, supra.  Nonetheless, the Board finds that such a 
defect does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the following documents: May 2003 letter; 
August 2003 rating decision; March 2004 statement of the 
case; February 2006 letter; March 2006 supplemental statement 
of the case (SSOC); August 2006 rating decision; August 2006 
SSOC; March 2007 remand; April 2007 letter; May 2008 rating 
decision; and May 2008 SSOC.  See Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted sub nom. 
Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 
07-1209).  

Furthermore, the Board finds that the lack of notice does not 
constitute prejudicial error in this case because the Veteran 
has demonstrated actual knowledge of what is needed to 
substantiate the claim.  Id.  Specifically, the record shows 
that the Veteran has submitted his own statements, submitted 
a friend's lay statement, provided hearing testimony, and 
identified medical evidence in an attempt to demonstrate that 
his disability increased in severity.  He has also 
demonstrated actual knowledge of what is needed to 
substantiate the claim via his statements to his VA 
examiners.  Through these documents and examination reports 
he has also generally described how his right shoulder 
impingement affects his employment and daily life.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims' 
files all identified and available treatment records 
including the Veteran's records from the American Lake and 
Seattle VA Medical Centers as well as all his records on file 
with the Social Security Administration.  In addition, the 
Veteran was afforded an opportunity to testify at a hearing 
before the undersigned in January 2007.  The Veteran was also 
afforded VA examinations in connection with the claim in 
May 2003, February 2006, June 2006, and April 2008.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran and his representative contend that the 
claimant's service-connected right shoulder impingement is 
manifested by adverse symptomatology that warrants the 
assignment of higher ratings throughout the appeals period.  
It is also requested that the Veteran be afforded the benefit 
of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Staged 
ratings are appropriate for claims for higher evaluations 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  
For the claim on appeal, a staged rating has already been 
created.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Historically, a March 2004 rating decision recharacterized 
the Veteran's service-connected right shoulder bursitis as 
right shoulder impingement and rated it as 20 percent 
disabling effective from April 30, 2003, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019-5201.  Subsequently, an August 
2006 rating decision granted the Veteran's right shoulder 
impingement a 30 percent disability rating effective from 
February 1, 2006, and a May 2008 rating decision granted it a 
30 percent disability rating effective from April 23, 2008, 
both under Diagnostic Code 5019-5201.

Because the record shows the Veteran's right arm is his 
dominant side, 38 C.F.R. § 4.71a, Diagnostic Code 5201 
provides a 20 percent rating when arm motion is limited to 
shoulder level, a 30 percent rating when arm motion is 
limited to midway between the side and shoulder, and a 40 
percent rating when arm motion is limited to 25 degrees from 
the side.  Normal range of motion of the shoulder is flexion 
from 0 to 180 degrees, abduction from 0 to 180 degrees, 
external rotation from 0 to 90 degrees, and internal rotation 
from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2008).

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

With regard to medical evidence, it is the responsibility of 
the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  That responsibility 
is particularly onerous where medical opinions diverge.  At 
the same time, the Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

April 30, 2003, to August 7, 2005

As to whether the Veteran met the criteria for a rating in 
excess of 20 percent for right shoulder impingement at any 
time from April 30, 2003, to August 7, 2005, VA treatment 
records show he sought regular treatment for right shoulder 
pain, weakness, and/or limitation of motion during this time.  
As to the degree of lost shoulder motion, April 2003 
treatment records reported that he had full range of motion 
of the right shoulder and could raise his arm over his head.  
Likewise, a July 2003 VA treatment record noted that he was 
able to raise his arms over his head.  Similarly, a September 
2003 VA treatment record reported that he could raise his arm 
to approximately 120 degrees with pain.  However, when seen 
in November 2003, VA treatment records reported that he could 
only elevate his arm to 80 degrees.  Nonetheless, a December 
2003 VA treatment record thereafter reported that he could 
elevate his arm to 150 degrees.  And, a December 2003 
treatment record obtained from Community Hospital reported 
that the range of motion of the right shoulder was flexion to 
130 degrees and abduction to 91 degrees, both with pain.

The record also shows the Veteran underwent a VA examination 
in May 2003.  At that time, he complained of pain and 
weakness in his right shoulder that increased on repetitive 
use.  On examination, there was no muscle atrophy, but there 
was extreme tenderness over the acromial area and in the 
glenohumeral joint area.  Range of motion testing of the 
right shoulder showed forward flexion to 165 degrees and 
abduction to 110 degrees with pain.  The examiner stated that 
the DeLuca test was positive because repetitive motion caused 
pain.  X-rays showed early subacromial osteophytes.

While the May 2003 VA examiner opined that the DeLuca test 
was positive, neither he nor any other healthcare 
professional opined that pain caused the motion of the arm to 
be limited to midway between the side and shoulder.  
Likewise, while on one occasion in November 2003 the Veteran 
could only elevate his arm to 80 degrees, all other treatment 
records during this time period show significantly better 
motion.  

Therefore, even when considering additional functional loss 
as a result of pain on repetitive motion, the Board finds 
that the impairment of the right shoulder does not meet the 
criteria for an increased rating because arm motion is not 
limited to midway between the side and shoulder.  See 
38 C.F.R. § 4.40, 4.45, 4.71a; Diagnostic Code 5201 (2008); 
DeLuca, 8 Vet. App. at 206.  This is true throughout this 
period of time.  Hart, supra.  

August 8, 2005

An August 8, 2005, VA orthopedics consultation report noted 
that the range of motion of the  Veteran's right shoulder was 
flexion to 70 degrees, abduction to 40 degrees "with pain", 
external rotation to 10 degrees, and internal rotation to 40 
degrees.

The Board finds that, with consideration of painful motion, 
that this degree of lost motion better approximates 
limitation of motion to midway between the side and shoulder 
level than to limitation at shoulder level.  See 38 C.F.R. 
§ 4.40, 4.45, 4.71a; Diagnostic Code 5201 (2008); DeLuca, 
8 Vet. App. at 206.  Therefore, granting the Veteran the 
benefit of any doubt in this matter, the Board finds that he 
met the criteria for a 30 percent rating for his right 
shoulder impingement effective from August 8, 2005.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2008); Hart, supra.  


August 8, 2005, to April 22, 2008 

As to whether the Veteran met the criteria for a rating in 
excess of 30 percent for right shoulder impingement at any 
time from August 8, 2005, to April 22, 2008, the Board notes 
that VA treatment records show his complaints and treatment 
before and after his December 2005 right shoulder surgery.  

Specifically, VA treatment records during this time show his 
continued complaints and treatment for right shoulder pain, 
limitation of motion, weakness, and/or numbness.  As to the 
degree of lost shoulder motion, treatment records dated in 
December 2005, just several days after his surgery, reported 
that forward elevation was 40 degrees and abduction was 30 
degrees.  Subsequent range of motion studies, also dated in 
December 2005, reported that he had active flexion to 25 
degrees and abduction to 35 degrees with passive flexion to 
75 degrees.  In January 2006, VA treatment records showed 
that the range of motion of his right shoulder had improved 
with active flexion to 80 degrees and abduction to 80 degrees 
and passive flexion to 110 degrees and abduction to 90 
degrees.  VA treatment records dated in mid-2006 also noted, 
on occasion, that range of motion studies of the Veteran's 
right shoulder could not be performed do to pain and in June 
2006 one VA treatment record reported that his pain free 
abduction was approximately 20 degrees. 

As to the right shoulder numbness, November 2006 
electromyography (EMG) and nerve conduction studies were 
abnormal.  However, these studies also reported that the 
Veteran's C5 or C6 radiculopathy was caused by degenerative 
disc disease of the cervical spine.  A subsequent December 
2006 EMG made similar findings.

The Veteran underwent VA examination in February 2006.  At 
that time, he complained of right shoulder pain.  Examination 
revealed a right shoulder with signs of weakness and 
tenderness.  Range of motion testing showed that the Veteran 
could flex his right arm to 35 degrees with pain at 25 
degrees.  Abduction was to 60 degrees with pain at 50 
degrees.  The examiner stated that the joint function was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance following repetitive use.  X-rays revealed no acute 
process and the diagnosis was right shoulder impingement 
syndrome.  

In June 2006, the Veteran underwent further VA examination.  
At that examination, flexion of the right arm was 30 degrees 
with pain at 30 degrees and abduction was 45 degrees with 
pain at 30 degrees.  The examiner found that there was pain, 
fatigue, weakness, and lack of endurance on repetitive use.  
The examiner thereafter opined that these factors 
additionally limited joint function by zero degrees.  X-rays 
showed a negative right shoulder.  

In January 2007 the Veteran provided testimony regarding his 
right shoulder disability.  He stated that he had a painful 
right shoulder and he thought there may be additional 
impairment from nerve involvement.  The Veteran and his 
representative also stated that they were not aware of any 
particular evidence from a medical professional that would 
show that the claimant's right arm was limited to 25 degrees 
from the side in order to warrant a 40 percent rating.  

In January 2008, the Veteran submitted a statement describing 
his symptoms, as well as a statement from a friend.  They 
both described the Veteran's painful motion of the right 
shoulder and pointed to the fact that the Social Security 
Administration had found the Veteran disabled.  The Board 
also notes that records obtained from the Social Security 
Administration show that the Veteran was granted disability 
benefits in October 2006 because of his service connected 
right shoulder disability as well as other non service 
connected disabilities.

The record shows that the Veteran had significant loss off 
flexion and abduction in the days shortly after his December 
2005 right shoulder surgery.  In addition the February 2006 
VA examiner opined that his right shoulder flexion was 25 
degrees with pain.  Moreover, a June 2006 VA treatment record 
reported that the Veteran's pain free abduction was 
approximately 20 degrees.  However, the Board finds that his 
abduction at his February 2006 VA examination and his flexion 
and abduction at his June 2006 VA examination do not support 
the conclusion that arm motion was limited to 25 degrees from 
the side during this time period except for on these few 
isolated occasions noted above.  Moreover, while the February 
2006 VA examiner opined that joint function was additionally 
limited by pain, fatigue, weakness, and lack of endurance 
following repetitive use, that examiner did not quantify this 
additional limitation and the June 2006 VA examiner 
specifically opined that that these factors limited joint 
function by zero degrees.  This opinion is not contradicted 
by any other evidence of record.  Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Evans, supra.  

Therefore, even when considering additional functional loss 
as a result of pain on repetitive motion, the Board finds 
that the impairment of the right shoulder does not meet the 
criteria for an increased rating because arm motion is not 
limited to 25 degrees from the side.  See 38 C.F.R. § 4.40, 
4.45, 4.71a; Diagnostic Code 5201 (2008); DeLuca, 
8 Vet. App. at 206.  This is true throughout this period of 
time.  Hart, supra.  

Since April 23, 2008

As to whether the Veteran meets the criteria for a rating in 
excess of 40 percent for right shoulder impingement at any 
time since April 23, 2008, the Board notes that since he is 
already receiving the maximum disability rating possible 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, an increased 
rating is not warranted under this code section.  

The Board will next consider whether the Veteran's right 
shoulder impingement warrants an increased rating under 
another Diagnostic Code.  See Butts v. Brown, 5 Vet. App. 532 
(1993).  

In this regard, the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2008) allows for an increased rating 
for ankylosis of the shoulder.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  However, while the range of motion 
of the right shoulder was greatly reduced at the April 2008 
VA examination, nothing in the post-April 23, 2008, record, 
shows the claimant being diagnosed with ankylosis.  
Therefore, since the Board may not rate his service-connected 
disability as ankylosis without such a diagnosis, an 
increased rating is not warranted for his right shoulder 
impingement under Diagnostic Code 5200.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  This is true since April 23, 2008.  
Hart, supra.

Likewise, while a rating in excess of 40 percent could 
potentially be warranted under other Diagnostic Codes 
pertaining to impairment of the humerus, clavicle, or scapula 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5202 and 5203, they 
are also not for application because the post-April 23, 2008, 
record does not show these types of problems.  Consequently, 
an increased rating is also not warranted under Diagnostic 
Codes 5202 and 5203.  This is true since April 23, 2008.  
Hart, supra.   

Conclusion

The Veteran complained that his service-connected right 
shoulder impingement caused neurological problems in his 
right arm.  Moreover, the Court in Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), held that in cases where the 
record reflects that the  Veteran has multiple problems due 
to service-connected disability, it is possible for a  
Veteran to have "separate and distinct manifestations" from 
the same injury, permitting separate disability ratings.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban, supra.  

However, VA examinations are negative for adverse 
neurological symptomatology due to the service connected 
right shoulder impingement.  Moreover, the November 2006 EMG 
and nerve conduction study attributed the adverse 
symptomatology to his non service degenerative disc disease 
of the cervical spine.  Therefore, a separate rating for 
adverse neurological symptomatology is not warranted.  This 
is true throughout the period of time during which his claim 
has been pending.  Hart, supra. 

Based on the Veteran's written statements to the RO, his 
statements to VA examiners, and/or his personal hearing 
testimony that his right shoulder impingement prevented him 
from obtaining and/or maintaining employment, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Veteran has described his pain, weakness, 
and/or lost motion as being so bad that he cannot use the arm 
and therefore cannot work.  Moreover, in an October 2003 
letter, the Veteran's physician reported that he was unable 
to work for six months because of his right shoulder 
disability and other non service connected disabilities.  
Similarly, the February 2006 VA examiner reported, two months 
after the surgery on the Veteran's right shoulder, that he 
was unable to work because of his right should problems.  
And, the June 2006 VA examiner reported that the Veteran 
could not work construction anymore because of his service 
connected right shoulder impingement.  

However, the Board does not find that the objective evidence 
of record shows an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his right shoulder impingement acting 
alone has resulted in frequent periods of hospitalization or 
in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the Veteran's, his buddy's, and his 
representative's assertions regarding the claimant's 
disability warranting an increased rating.  Moreover, the 
Board acknowledges that the Veteran, his buddy, and his 
representative are competent to give evidence about what they 
see or experienced; for example, the claimant is competent to 
report that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Neither the Veteran, his buddy, or his representative is 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because 
they do not have the requisite medical knowledge or training.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Espiritu, supra.  Therefore, the Board affords more 
evidentiary weight to the evidence found in the VA 
examination reports and treatment records than the Veteran's, 
his buddy's, and his representative's subjective claims.  

The Board has considered the doctrine of reasonable doubt.  
However, except as reported above, the preponderance of the 
evidence is against the claims for increased ratings and the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, except as described 
above, the claims for increased ratings for right shoulder 
impingement must be denied.


ORDER

From April 30, 2003, to August 7, 2005, entitlement to a 
rating in excess of 20 percent for right shoulder impingement 
is denied.


	(CONTINUED ON NEXT PAGE)




Effective from August 8, 2005, a 30 percent rating for right 
shoulder impingement is granted subject to the laws and 
regulations governing the payment of monetary awards.

From August 8, 2005, to April 22, 2008, entitlement to a 
rating in excess of 30 percent for right shoulder impingement 
is denied.

From April 23, 2008, entitlement to a rating in excess of 
40 percent for right shoulder impingement is denied.



____________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


